Mr. Justice Holdom delivered the opinion of the court. 4. Workmen’s Compensation Act, § 6*—what constitutes a dangerous appliance. The fact that a serious injury was inflicted by a mechanical device appurtenant to a planer called a “dog,” and that soon after an accident, upon diligent search and inquiry, an efficient method of protection was discovered and applied, making such planers and dogs harmless, held to stamp such appliance as dangerous under section 3 of the Workmen’s Compensation Act of 1911 (J. & A. If 5451), in an action to recover compensation thereunder. 5. Master and servant, § 158*—what is duty of owner to protect dangerous machinery. Notwithstanding the powers and duties under the Safety Appliance Act of a' factory inspector, there is an absolute duty upon the owner of dangerous machinery to protect it, and his failure to do so would not be excused by the factory inspector’s failure to give notice to the owner. 6. Workmen’s Compensation Act, § 6*—what constitutes intentional omission of duty by employer. Where elective officers of a corporation owning a factory and having knowledge of dangerous machinery in such factory and of their responsibility as to protecting such machinery failed to remedy a dangerous condition existing as to same, held that such omission of duty on their part was intentional within section 3 of the Workmen’s Compensation Act of 1911 (J. & A. ¶ 5451). 7. Instructions, § 38*—when in language of statute not reversibly erroneous. Setting forth in an instruction the language of a statute involved, although discountenanced, held not to be reversible error. 8. Instructions, § 135*—when request for more specific instruction is necessary. Complaint that the term “proximate cause” used in an instruction was not sufficiently definite, held to be without force as an instruction should have been tendered upon such definition by the party complaining.